AMENDMENT TO AGREEMENT AND PLAN OF MERGER

               This AMENDMENT TO THE AGREEMENT AND PLAN OF MERGER DATED AS OF
APRIL 5, 2001 is made as of May 29, 2001 (this "Amendment"), by and among
TechSys, Inc., a New Jersey corporation having its principal office at 147
Columbia Turnpike, Florham Park, New Jersey 07932 ("TechSys"), Newco TKSS, Inc.,
a New Jersey corporation wholly-owned by TechSys having its principal office at
147 Columbia Turnpike, Florham Park, New Jersey 07932 ("Newco"), and Fuel Cell
Companies, Inc., a Nevada corporation having its principal office at 276 Belmont
Place, Mahwah, New Jersey 07430 (the "Company," and together with TechSys and
Newco, the "Parties").

              WHEREAS, the Parties have entered into an Agreement and Plan of
Merger, dated as of April 5, 2001 (the "Merger Agreement"), which contemplates a
transaction in which, subject to the approval of the respective shareholders of
each of the Parties, at the effective time of the Merger (the "Effective Time"),
(i) Newco will merge with and into the Company in a merger in which the Company
will be the surviving entity (the "Merger"), (ii) TechSys will issue certain
merger consideration, as more fully set forth in the Merger Agreement (the
"Merger Consideration"), to the shareholders of the Company as of the record
date of the Merger, and (iii) the Company will become a wholly-owned subsidiary
of TechSys;

               WHEREAS, prior to the Effective Time, the Company desires to
borrow up to $200,000 from Holding Capital Management, LLC, a Delaware limited
liability company ("HCM"), with such funds to be used by the Company for general
corporate purposes, and desires for TechSys to guarantee such loan (the
"Guarantee");

               WHEREAS, in connection with, and as consideration for, the
Guarantee, TechSys and the Company desire to enter into a certain stock option
agreement, substantially in the form of Exhibit A attached hereto (the "Stock
Option Agreement"), and the Parties desire to amend the Merger Agreement as set
forth in, and in accordance with, this Amendment.

               NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in the Merger Agreement and this Amendment, and the mutual
undertakings hereinafter set forth, the Parties hereby agree as follows:

                    1.     Delivery of Audited Financial Statements by the
Company. Notwithstanding the requirement of Section 4.5 of the Merger Agreement
that the Company shall, no later than May 25, 2001 (the "Audited Financial
Statement Delivery Date"), deliver to TechSys the audited consolidated balance
sheets of the Company as of December 31, 2000 and the audited related
consolidated statements of income and cash flows for the 12-month periods ending
December 31, 2000 and December 31, 1999 (collectively, the "Audited Financial
Statements"), the Audited Financial Statement Delivery Date is hereby extended
and the Company shall be required to deliver the Audited Financial Statements to
TechSys on or before July 5, 2001.

                   2.     Loan Agreement.

                         (a)  The Company shall execute and deliver to HCM the
following:

                              (i)  the Senior Secured Promissory Note in the
principal amount of $200,000, with interest at a rate of 12% per annum, dated as
of May 29, 2001 (the “Note”), substantially in the form the Senior Security
Promissory Note issued by the Company to HCM Capital on March 30, 2001; and

                               (ii)   the Security Agreement, dated as of May
29, 2001 (the "Security Agreement"), made by the Company in favor of HCM,
substantially in the form of the Security Agreement, dated as of March 31, 2001,
made by the Company in favor of HCM.

                          (b)  TechSys shall guarantee up to $200,000 borrowed
by the Company from HCM pursuant to the Note and the Security Agreement. TechSys
shall not guarantee any amounts or other obligations previously owed, or
hereafter owed, by the Company to HCM or any other lender, except as may
otherwise be agreed upon by the Parties.

                     3.     Liquidated Damages. In addition to such amounts as
may become payable upon termination of the Merger Agreement pursuant to Section
8.3 of the Merger Agreement, which are not affected hereby, the Company shall
pay TechSys $2.25 million as liquidated damages for time and effort expended in
connection with the Merger and to compensate TechSys for business opportunities
lost as a result of the Merger, upon the occurrence of either of the following
events:

                          (a)  the shareholders of the Company fail to approve
the Merger Agreement and related transactions, or

                          (b)  the Merger Agreement is terminated by the Company
for any reason other than (i) the material failure of TechSys to fulfill any
condition of Closing imposed upon TechSys pursuant to Sections 6.1 and 6.2 of
the Merger Agreement or (ii) the material failure of any condition set forth in
section 6.1 and 6.2 of the Merger Agreement not involving action by the Company
the failure of which is not in the control of, or caused by, the Company.

                      4.       Stock Option Agreement. Contemporaneously
herewith, TechSys and the Company shall enter into the Stock Option Agreement,
which shall be substantially in the form of Exhibit A attached hereto.

                     5.     Representations and Warranties. The Parties hereby
represent and warrant to one another that, except as expressly amended hereby,
all representations and warranties set forth in the Merger Agreement are true
and correct as of the date hereof.

2

                    6.     Private Offering. The Parties hereby agree that,
notwithstanding Section 5.1(b) of the Merger Agreement, which provides that
TechSys shall prepare and file with the Securities and Exchange Commission a
registration statement on Form S-4 (or other appropriate Form) to register the
Merger Consideration under the Securities Act of 1933 (the "Act"), the Parties
may otherwise agree to privately place such securities pursuant to an exemption
from registration under the Act, in which case Section 6.1(b) shall not be a
condition of Closing.

          Except as expressly amended hereby, each and every term, covenant and
condition of the Merger Agreement shall continue in full force and effect.

         IN WITNESS WHEREOF, the Parties have executed this Amendment as of the
date first written above.


                                          FUEL CELL COMPANIES, INC.

                                          By: ______________________________
                                              Name:  Malcolm Bricklin
                                              Title:  Chief Executive Officer

                                          TECHSYS, INC.


                                          By: _____________________________
                                              Name:  Steven L. Trenk
                                              Title:  President

                                          NEWCO TKSS, INC.


                                          By: _______________________________
                                              Name:  Steven L. Trenk
                                              Title:  President






3


EXHIBIT A


STOCK OPTION AGREEMENT

           THIS STOCK OPTION AGREEMENT ("Agreement") dated as of May 29, 2001,
is by and between TechSys, Inc., a New Jersey corporation ("TKSS"), and Fuel
Cell Companies, Inc., a Nevada corporation ("FCCI").

BACKGROUND

          WHEREAS, TKSS and FCCI, as of the date hereof, are prepared to execute
an amendment (the "Amendment") to the Agreement and Plan of Merger, dated April
5, 2001, by and among TKSS, Newco TKSS, Inc. ("Newco"), a New Jersey
Corporation, and FCCI (the "Merger Agreement") pursuant to which Newco will be
merged with and into FCCI (the "Merger"); and

         WHEREAS, TKSS has advised FCCI that it will execute the Amendment upon
execution of this Agreement by FCCI; and

          WHEREAS, the Board of Directors of FCCI has determined that the Merger
Agreement as amended by the Amendment provides substantial benefits to the
shareholders of FCCI; and

         WHEREAS, as an inducement to TKSS to enter into the Amendment and in
consideration for such entry, FCCI desires to grant to TKSS an option to
purchase authorized but unissued shares of common stock of FCCI in an amount and
on the terms and conditions hereinafter set forth.

AGREEMENT

          In consideration of the foregoing and the mutual covenants and
agreements set forth herein, in the Merger Agreement, and in the Amendment, TKSS
and FCCI, intending to be legally bound hereby, agree:

          1.  Grant of Option. FCCI hereby grants to TKSS an option to purchase
9,000,000 shares of common stock, par value $.0001, of FCCI (the "Common Stock")
at a price of $0.45 per share (the "Option Price"), on the terms and conditions
set forth herein (the "Option"); provided, however, that in no event shall the
number of shares for which this Option is exercisable be less than 10.0% of the
issued and outstanding shares of Common Stock,

          2.  Exercise of Option. This Option shall not be exercisable until the
occurrence of a Triggering Event (as such term is hereinafter defined). Upon or
after the occurrence of a Triggering Event (as such term is hereinafter
defined), TKSS may exercise the Option, in whole or in part, at any time or from
time to time, subject to the terms and conditions set forth herein and the
termination provisions of Section 19 of this Agreement.

         The term "Triggering Event" means the occurrence of any of the
following events:

          A person or group (as such terms are defined in the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and the rules and
regulations thereunder) other than TKSS or an affiliate of TKSS:

                    a.  acquires beneficial ownership (as such term is defined
in Rule 13d-3 as promulgated under the Exchange Act) of at least 9% of the then
outstanding shares of Common Stock; or

                    b.  enters into a letter of intent or an agreement, whether
oral or written, with FCCI pursuant to which such person or any affiliate of
such person would (i) merge or consolidate, or enter into any similar
transaction, with FCCI, (ii) acquire all or a significant portion of the assets
or liabilities of FCCI, or (iii) acquire beneficial ownership of securities
representing, or the right to acquire beneficial ownership or to vote securities
representing, 9% or more of the then outstanding shares of Common Stock; or

                    c.  makes a filing with the SEC or any other regulatory
authority with respect to or publicly announces a bona fide proposal (a
“Proposal”) for (i) any merger with, consolidation with or acquisition of all or
a significant portion of all the assets or liabilities of, FCCI or any other
business combination involving FCCI, or (ii) a transaction involving the
transfer of beneficial ownership of securities representing, or the right to
acquire beneficial ownership or to vote securities representing, 9% or more of
the outstanding shares of Common Stock, and in either case thereafter, if such
Proposal has not been Publicly Withdrawn (as such term is hereinafter defined)
at least 15 days prior to the meeting of stockholders of FCCI called to vote on
the Merger and FCCI’s stockholders fail to approve the Merger by the vote
required by applicable law at the meeting of its stockholders called for such
purpose; or

                    d.  makes a bona fide Proposal and thereafter, but before
such Proposal has been Publicly Withdrawn, FCCI willfully takes any action in
any manner which would materially interfere with its ability to consummate the
Merger or materially reduce the value of the transaction to TKSS.

          The term "Triggering Event" also means the taking of any material
direct or indirect action by FCCI or any of its directors, senior executive
officers, investment bankers or other person with actual authority to speak for
the Board of Directors, inviting, encouraging or soliciting any proposal (other
than from TKSS or an affiliate of TKSS) which has as its purpose a tender offer
for the shares of Common Stock, a merger, consolidation, plan of exchange, plan
of acquisition or reorganization of FCCI, or a sale of a significant number of
shares of Common Stock or any significant portion of its assets or liabilities.

          The term "significant portion" means 10% of the assets or liabilities
of FCCI. The term "significant number" means 9% of the outstanding shares of
Common Stock.

          "Publicly Withdrawn", for purposes of clauses (c) and (d) above, shall
mean either an unconditional bona fide withdrawal of the Proposal coupled with a
public announcement of no further interest in pursuing such Proposal or in
acquiring any controlling influence over FCCI or in soliciting or inducing any
other person (other than TKSS or any affiliate) to do so or an unconditional
bona fide rejection of the Proposal by the board of directors of FCCI and, in
writing, with out the necessity of a meeting, by holders of a majority of the
outstanding common stock of FCCI.

          Notwithstanding the foregoing, the Option may not be exercised so long
as any injunction or other order, decree or ruling issued by any federal or
state court of competent jurisdiction is in effect which prohibits the sale or
delivery of the Option Shares.

          FCCI shall notify TKSS promptly in writing of the occurrence of any
Triggering Event known to it, it being understood that the giving of such notice
by FCCI shall not be a condition to the right of TKSS to exercise the Option.
FCCI will not take any action which would have the effect of preventing or
disabling FCCI from delivering the Option Shares to TKSS upon exercise of the
Option or otherwise performing its obligations under this Agreement, except to
the extent required by applicable securities and banking laws and regulations.

          In the event TKSS wishes to exercise the Option (or a portion
thereof), TKSS shall send a written notice to FCCI (the date of which is
hereinafter referred to as the "Notice Date") specifying the total number of
Option Shares it wishes to purchase and a place and date between two and ten
business days inclusive from the Notice Date for the closing of such a purchase
(a "Closing"); provided, however, that a Closing shall not occur prior to two
days after the later of receipt of any necessary regulatory approvals and the
expiration of any legally required notice or waiting period, if any.

          3.  Payment and Delivery of Certificates. At any Closing hereunder (a)
TKSS will make payment to FCCI of the aggregate price for the Option Shares so
purchased by wire transfer of immediately available funds to an account
designated by FCCI; (b) FCCI will deliver to TKSS a stock certificate or
certificates representing the number of Option Shares so purchased, free and
clear of all liens, claims, charges and encumbrances of any kind or nature
whatsoever created by or through FCCI, registered in the name of TKSS or its
designee, in such denominations as were specified by TKSS in its notice of
exercise and, if necessary, bearing a legend as set forth below; and (c) TKSS
shall pay any transfer or other taxes required by reason of the issuance of the
Option Shares so purchased.

          If required under applicable federal securities laws, a legend will be
placed on each stock certificate evidencing Option Shares issued pursuant to
this Agreement, which legend will read substantially as follows:

  The shares of stock evidenced by this certificate have not been registered for
sale under the Securities Act of 1933 (the “1933 Act”). These shares may not be
sold, transferred or otherwise disposed of unless a registration statement with
respect to the sale of such shares has been filed under the 1933 Act and
declared effective or, in the opinion of counsel reasonably acceptable to Fuel
Cell Companies, Inc., said transfer would be exempt from registration under the
provisions of the 1933 Act and the regulations promulgated thereunder.


No such legend shall be required if a registration statement is filed and
declared effective under Section 4 hereof.

          4.  Registration Rights. Upon or after the occurrence of a Triggering
Event and upon receipt of a written request from TKSS, FCCI shall, if necessary
for the resale of the Option or the Option Shares by TKSS, prepare and file a
registration statement with the Securities and Exchange Commission and any state
securities bureau covering the Option and such number of Option Shares as TKSS
shall specify in its request, and FCCI shall use its best efforts to cause such
registration statement to be declared effective in order to permit the sale or
other disposition of the Option and the Option Shares, provided that TKSS shall
in no event have the right to have more than one such registration statement
become effective, and provided further that FCCI shall not be required to
prepare and file any such registration statement (i) prior to FCCI or any
successor thereto, having previously filed, or having become obligated to file,
a registration statement with the SEC with respect to any of its securities
which are outstanding, or which are issuable upon exercise, exchange, or
conversion of outstanding securities, or which are issuable pursuant to a
commitment to issue such securities, or (ii) in connection with any proposed
sale with respect to which counsel to FCCI delivers to FCCI and to TKSS (which
is reasonably acceptable to TKSS) its opinion to the effect that no such filing
is required under applicable laws and regulations with respect to such sale or
disposition; provided further, however, that FCCI may delay any registration of
Option Shares above for a period not exceeding 90 days in the event that FCCI
shall in good faith determine that any such registration would adversely effect
an offering of securities by FCCI for cash. TKSS shall provide all information
reasonably requested by FCCI for inclusion in any registration statement to be
filed hereunder.

          In connection with such filing, FCCI shall use its best efforts to
cause to be delivered to TKSS such certificates, opinions, accountant's letters
and other documents as TKSS shall reasonably request and as are customarily
provided in connection with registrations of securities under the Securities Act
of 1933, as amended. All expenses incurred by FCCI in complying with the
provisions of this Section 4, including without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for FCCI and
blue sky fees and expenses shall be paid by FCCI. Underwriting discounts and
commissions to brokers and dealers relating to the Option Shares, fees and
disbursements of counsel to TKSS and any other expenses incurred by TKSS in
connection with such registration shall be borne by TKSS. In connection with
such filing, FCCI shall indemnify and hold harmless TKSS against any losses,
claims, damages or liabilities, joint or several, to which TKSS may become
subject, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any preliminary or final
registration statement or any amendment or supplement thereto, or arise out of a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and FCCI will reimburse TKSS for any legal or other
expense reasonably incurred by TKSS in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that FCCI will not be liable in any case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
preliminary or final registration statement or such amendment or supplement
thereto in reliance upon and in conformity with written information furnished by
or on behalf of TKSS specifically for use in the preparation thereof. TKSS will
indemnify and hold harmless FCCI to the same extent as set forth in the
immediately preceding sentence but only with reference to written information
specifically furnished by or on behalf of TKSS for use in the preparation of
such preliminary or final registration statement or such amendment or supplement
thereto; and TKSS will reimburse FCCI for any legal or other expense reasonably
incurred by FCCI in connection with investigating or defending any such loss,
claim, damage, liability or action. Notwithstanding anything to the contrary
herein, no indemnifying party shall be liable for any settlement effected
without its prior written consent.

          5.  Adjustment Upon Changes in Capitalization. In the event of any
change in the Common Stock by reason of stock dividends, split-ups, mergers,
recapitalizations, combinations, conversions, exchanges of shares or the like,
or the issuance of shares below the market value thereof except with respect to
an employee stock option plan in effect on the date hereof, the number and kind
of Option Shares and the Option Price shall be appropriately adjusted. In
addition the adjustments set forth in the immediately preceding sentence, the
number Option Shares and the Option Price shall be appropriately adjusted in the
event of any issuance of shares of Common Stock by which the number of shares of
Common Stock specified in Section 1 of this agreement does not constitute 10% or
more of the then outstanding Common Stock so that the exercise price as set
forth in Section 1 of this Agreement, in the aggregate, shall purchase not less
than 10% of the then outstanding Common Stock.

          In the event any capital reorganization or reclassification of the
Common Stock, or any consolidation, merger or similar transaction of FCCI with
another entity, or any sale of all or substantially all of the assets of FCCI,
shall be effected in such a way that the holders of Common Stock shall be
entitled to receive stock, securities or assets with respect to or in exchange
for Common Stock, then, as a condition of such reorganization, reclassification,
consolidation, merger or sale, lawful and adequate provisions (in form
reasonably satisfactory to the holder hereof) shall be made whereby the holder
hereof shall thereafter have the right to purchase and receive upon the basis
and upon the terms and conditions specified herein and in lieu of the Common
Stock immediately theretofore purchasable and receivable upon exercise of the
rights represented by this Option, such shares of stock, securities or assets as
may be issued or payable with respect to or in exchange for the number of shares
of Common Stock immediately theretofore purchasable and receivable upon exercise
of the rights represented by this Option had such reorganization,
reclassification, consolidation, merger or sale not taken place; provided,
however, that if such transaction results in the holders of Common Stock
receiving only cash, the holder hereof shall be paid the difference between the
Option Price and such cash consideration without the need to exercise the
Option.

          6.  Filings and Consents. Each of TKSS and FCCI will use its
reasonable efforts to make all filings with, and to obtain consents of, all
third parties and governmental authorities necessary to the consummation of the
transactions contemplated by this Agreement.

          Exercise of the Option herein provided shall be subject to compliance
with all applicable laws including, and FCCI agrees to cooperate with and
furnish to the holder hereof such information and documents as may be reasonably
required to secure such approvals.

          7.  Repurchase of Option.

                    a.  At any time after the occurrence of a Repurchase Event
(as defined below) (i) at the request of the Holder, delivered prior to the
termination of this Agreement, FCCI (or any successor thereto) shall repurchase
the Option from the holder of this Option (the “Holder”) at a price (the “Option
Repurchase Price”) equal to the amount by which (A) the market/offer price (as
defined below) exceeds (B) the Option Price, multiplied by the number of shares
for which this Option may then be exercised and (ii) at the request of the owner
of Option Shares from time to time (the “Owner”),delivered prior to the
termination of this Agreement, FCCI (or any successor thereto) shall repurchase
such number of the Option Shares from the Owner as the Owner shall designate at
a price (the “Option Share Repurchase Price”) equal to the market/offer price
multiplied by the number of Option Shares so designated. The term “market/offer
price” shall mean the highest of (i) the highest price per share of Common Stock
paid by any person that acquires beneficial ownership of 4.5% or more of the
then outstanding Common Stock, or (ii) the price per share of Common Stock to be
paid by any third party pursuant to an agreement with FCCI entered into after
the date hereof and prior to the date the Holder gives notice of the required
repurchase of this Option or the Owner gives notice of the required repurchase
of Option Shares, as the case may be, (iii) the highest closing price for shares
of Common Stock within the six-month period immediately preceding the date the
Holder gives notice of the required repurchase of this Option or the Owner gives
notice of the required repurchase of Option Shares, as the case may be. In
determining the market/offer price, the value of consideration other than cash
shall be determined by a nationally recognized investment banking firm selected
by the Holder or Owner, as the case may be, and reasonably acceptable to FCCI.

                    b.  The Holder and the Owner, as the case may be, may
exercise its right to require FCCI to repurchase the Option and any Option
Shares pursuant to this Section 7 by surrendering for such purpose to FCCI, at
its principal office, a copy of this Agreement or certificates for Option
Shares, as applicable, accompanied by a written notice or notices stating that
the Holder or the Owner, as the case may be, elects to require FCCI to
repurchase this Option and/or the Option Shares in accordance with the
provisions of this Section 7. As promptly as practicable, and in any event
within five (5) business days after the surrender of the Option and/or
certificates representing Option Shares and the receipt of such notice or
notices relating thereto, FCCI shall deliver or cause to be delivered to the
Holder the Option Repurchase Price and/or to the Owner the Option Share
Repurchase Price therefor or the portion thereof that FCCI is not then
prohibited under applicable law, regulation and administrative policy from so
delivering.

                     c.  To the extent that FCCI is prohibited under applicable
law or regulation, from repurchasing the Option and/or the Option Shares in
full, FCCI shall immediately so notify the Holder and/or the Owner and
thereafter deliver or cause to be delivered, from time to time, to the Holder
and/or the Owner, as appropriate, the portion of the Option Repurchase Price and
the Option Share Repurchase Price, respectively, that it is no longer prohibited
from delivering, within five (5) business days after the date on which FCCI is
no longer so prohibited; provided, however, that if FCCI at any time after
delivery of a notice of repurchase pursuant to paragraph (b) of this Section 7
is prohibited under applicable law or regulation, from delivering to the Holder
and/or the Owner, as appropriate, the Option Repurchase Price and the Option
Share Repurchase Price, respectively, in full (and FCCI hereby undertakes to use
its reasonable best efforts to obtain all required regulatory and legal
approvals and to file any required notices as promptly as practicable in order
to accomplish such repurchase), the Holder or Owner may revoke its notice of
repurchase of the Option and/or the Option Shares whether in whole or to the
extent of the prohibition, whereupon, in the latter case, FCCI shall promptly
(i) deliver to the Holder and/or the Owner, as appropriate, that portion of the
Option Repurchase Price and/or the Option Share Repurchase Price that FCCI is
not prohibited from delivering; and (ii) deliver, as appropriate, either (A) to
the Holder, a new Agreement evidencing the right of the Holder to purchase that
number of shares of Common Stock obtained by multiplying the number of shares of
Common Stock for which the surrendered Agreement was exercisable at the time of
delivery of the notice of repurchase by a fraction, the numerator of which is
the Option Repurchase Price less the portion thereof theretofore delivered to
the Holder and the denominator of which is the Option Repurchase Price, and/or
(B) to the Owner, a certificate for the Option Shares it is then so prohibited
from repurchasing. If an Exercise Termination Event shall have occurred prior to
the date of the notice by FCCI described in the first sentence of this
subsection (c), or shall be scheduled to occur at any time before the expiration
of a period ending on the thirtieth (30th) day after such date, the Holder shall
nonetheless have the right to exercise the Option until the expiration of such
30-day period.

                    d.  For purposes of this Section 7, a "Repurchase Event"
shall be deemed to have occurred upon the occurrence of any of the following
events or transactions after the date hereof: (i) any person other than TKSS or
any TKSS Subsidiary (a “Third Party”) acquires beneficial ownership of 9% or
more of the then outstanding Common Stock; or (ii) FCCI enters into a written
definitive agreement with any Third Party providing for (i) the acquisition by a
Third Party of 9% or more of the assets of FCCI and its Subsidiaries taken as a
whole; or (ii) the acquisition by a Third Party of 9% or more of the outstanding
Common Stock or any securities convertible into or exchangeable or exercisable
for shares of Common Stock that would constitute 9% or more of the outstanding
Common Stock upon such conversion, exchange or exercise; or (iii) the
acquisition by FCCI of the assets or stock of a Third Party if, as a result, the
outstanding shares of Common Stock immediately prior thereto are increased by
9%; or (iv) the merger, consolidation or business combination of FCCI with or
into a Third Party where, following such merger, consolidation or business
combination, the shareholders of FCCI (other than the Third Party or its
affiliates) prior to such transaction hold, immediately after such transaction,
securities of the surviving entity constituting more than 30% of the total
voting power of the surviving entity.

                8.  Representations and Warranties of FCCI. FCCI hereby
represents and warrants to TKSS as follows:

                    a.  Due Authorization. FCCI has full corporate power and
authority to execute, deliver and perform this Agreement and all corporate
action necessary for execution, delivery and performance of this Agreement has
been duly taken by FCCI.

                    b.  Authorized Shares. FCCI has taken and, as long as the
Option is outstanding, will take all necessary corporate action to authorize and
reserve for issuance all shares of Common Stock that may be issued pursuant to
any exercise of the Option.

                    c.  No Conflicts. Neither the execution and delivery of this
Agreement nor consummation of the transactions contemplated hereby (assuming all
appropriate regulatory approvals) will violate or result in any violation or
default of or be in conflict with or constitute a default under any term of the
Certificate of Incorporation or Bylaws of FCCI or any agreement, instrument,
judgment, decree or order applicable to FCCI.

          9.  Specific Performance. The parties hereto acknowledge that damages
would be an inadequate remedy for a breach of this Agreement and that the
obligations of the parties hereto shall be specifically enforceable.
Notwithstanding the foregoing, TKSS shall have the right to seek money damages
against FCCI for a breach of this Agreement.

          10.  Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among the
parties or any of them with respect to the subject matter hereof.

          11.  Assignment or Transfer. TKSS may not sell, assign or otherwise
transfer its rights and obligations hereunder, in whole or in part, to any
person or group of persons other than to an affiliate of TKSS. TKSS represents
that it is acquiring the Option for TKSS' own account and not with a view to or
for sale in connection with any distribution of the Option or the Option Shares.
TKSS is aware that neither the Option nor the Option Shares is the subject of a
registration statement filed with, and declared effective by, the Securities and
Exchange Commission pursuant to Section 5 of the Securities Act, but instead
each is being offered in reliance upon the exemption from the registration
requirement provided by Section 4(2) thereof and the representations and
warranties made by TKSS in connection therewith.

          12.  Amendment of Agreement. Upon mutual consent of the parties
hereto, this Agreement may be amended in writing at any time, for the purpose of
facilitating performance hereunder or to comply with any applicable regulation
of any governmental authority or any applicable order of any court or for any
other purpose.

          13.  Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

          14.  Notices. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered personally, by express service, cable, telegram
or telex, or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties as follows:


         (a)  If to FCCI, to:
                  276 Belmont Place
                  Mahwah, New Jersey 07430
                  Attention:  President
                  Facsimile Number

                  Copy to:
                  Warnicke & Littler, P.L.C.
                  1411 North Third Street
                  Phoenix, Arizona 85004-1612
                  Attention: Ronald E. Warnicke
                  Facsimile Number:  (602) 256-0345

         (b)  If to TKSS, to:
                  TechSys, Inc.
                  147 Columbia Turnpike
                  Florham Park, New Jersey 07932
                  Attention:  President
                  Facsimile Number:  (973) 236-1777

                  Copy to:
                  Pitney, Hardin, Kipp & Szuch LLP
                  (mail to) P.O. Box 1945
                  Morristown, New Jersey 07962
                  (deliver to) 200 Campus Drive
                  Florham Park, New Jersey 07932
                  Attn.: Joseph Lunin



or to such other address as the person to whom notice is to be given may have
previously furnished to the others in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

          15.  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey.

          16.  Captions. The captions in the Agreement are inserted for
convenience and reference purposes, and shall not limit or otherwise affect any
of the terms or provisions hereof.

          17.  Waivers and Extensions. The parties hereto may, by mutual
consent, extend the time for performance of any of the obligations or acts of
either party hereto. Each party may waive (a) compliance with any of the
covenants of the other party contained in this Agreement and/or (b) the other
party's performance of any of its obligations set forth in this Agreement.

          18.  Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

          19.  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

          20.  Termination. This Agreement shall terminate and the option shall
lapse (i) at the effective time of the Merger, (ii) if, prior to the effective
time, TechSys terminates the Merger Agreement for any reason other than the
material failure of FCCI to fulfill any condition of Closing imposed upon FCCI
pursuant to Sections 6.1 and 6.2 of the Merger Agreement, or (iii) the later of
(a) 24 months following the date of the termination of the Merger Agreement if
no Triggering Event occurs within such 24 month period, and (b) 24 months
following the date of the consummation of any proposed transactions which
constitute a Triggering Event, which Triggering Event occurs within 24 months
following the date of the termination of the Merger Agreement.

          21.  Severability. If for any reason a court or a regulatory agency of
competent jurisdiction determines that the Holder is not permitted to acquire,
or FCCI is not permitted to repurchase pursuant to Section 7, the full number of
shares of Common Stock provided herein, it is the express intention of FCCI to
allow the Holder to acquire or to require FCCI to repurchase such lesser number
of shares as may be permissible, without any amendment or modification hereof.

          IN WITNESS WHEREOF, each of the parties hereto, pursuant to
resolutions adopted by its Board of Directors, has caused this Stock Option
Agreement to be executed by its duly authorized officer, all as of the day and
year first above written.


                                       FUEL CELL COMPANIES, INC.


                                       By: ______________________________
                                            Name:  Malcolm Bricklin
                                            Title:  Chief Executive Officer


                                       TECHSYS, INC.


                                       By:  _____________________________
                                            Name:  Steven L. Trenk
                                            Title:  President

